

EXHIBIT 10.13

UGI CORPORATION
2004 OMNIBUS EQUITY COMPENSATION PLAN
AMENDED AND RESTATED NONQUALIFIED STOCK OPTION GRANT LETTER
This AMENDED AND RESTATED NONQUALIFIED STOCK OPTION GRANT LETTER, dated February
24, 2014 (the “Effective Date”), is delivered by UGI Corporation (“UGI”) to R.
Paul Grady (the “Participant”).
RECITALS
WHEREAS, the UGI Corporation 2004 Omnibus Equity Compensation Plan, as amended
(the “Plan”), provides for the grant of options to purchase shares of common
stock of UGI;
WHEREAS, the Compensation and Management Development Committee of the Board of
Directors of UGI (the “Committee”) decided to make a stock option grant to the
Participant on the terms described in a grant letter dated January 1, 2013 (the
“Date of Grant”) between the Participant and the Company (the “Prior Grant
Letter”); and
WHEREAS, the Company and the Participant hereby agree to amend and restate the
Prior Grant Letter as set forth herein.
NOW, THEREFORE, the parties to this Grant Letter, intending to be legally bound
hereby, agree as follows:
1.Grant of Option. Subject to the terms and conditions set forth in this Grant
Letter and in the Plan, the Committee granted to the Participant on the Date of
Grant a nonqualified stock option (the “Option”) to purchase 28,000 shares of
common stock of UGI (“Shares”) at an exercise price of $32.71 per Share. The
Option shall become exercisable according to Paragraph 2 below.
2.    Exercisability of Option. The Option shall become exercisable on the
following dates, if the Participant is employed by, or providing service to, the
Company (as defined below) on the applicable date:


Date
Shares for Which the
Option is Exercisable
January 1, 2014
33⅓%
January 1, 2015
33⅓%
January 1, 2016
33⅓%



The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option. If the foregoing schedule would produce fractional
Shares, the number of Shares for which the Option becomes exercisable shall be
rounded down to the nearest whole Share.
3.    Term of Option.
(a)    The Option shall have a term of ten years from the Date of Grant and
shall terminate at the expiration of that period (5:00 p.m. EST on December 31,
2022), unless it is terminated at an earlier date pursuant to the provisions of
this Grant Letter or the Plan.
(b)    Except as provided below, if the Participant ceases to be employed by, or
provide service to, the Company, the Option will terminate on the date the
Participant ceases such employment or service.
(c)    If the Participant ceases to be employed by, or provide service to, the
Company by reason of one of the following events, the Option held by the
Participant will thereafter be exercisable pursuant to the following terms, if
applicable:
(i)    Termination Without Cause. If the Participant terminates employment or
service on account of a Termination without Cause, on or after January 1, 2015,
the Option will thereafter be exercisable only with respect to that number of
Shares with respect to which the Option is already exercisable on the date the
Participant’s employment or service terminates, except as provided in subsection
(v) below. Such portion of the Option will terminate upon the earlier of the
expiration date of the Option or the expiration of the 13-month period
commencing on the date the Participant ceases to be employed by, or provide
service to, the Company.
(ii)    Retirement. If the Participant ceases to be employed by, or provide
service to, the Company on account of Retirement, on or after January 1, 2015,
the Option will thereafter become exercisable as if the Participant had
continued to be employed by, or provide service to, the Company after the date
of such Retirement. The Option will terminate upon the expiration date of the
Option.
(iii)    Disability. If the Participant ceases to be employed by, or provide
service to, the Company on account of Disability, on or after January 1, 2015,
the Option will thereafter become exercisable as if the Participant had
continued to provide service to the Company for 36 months after the date of such
termination of employment or service. The Option will terminate upon the earlier
of the expiration date of the Option or the expiration of such 36-month period.
(iv)    Death. In the event of the death of the Participant while employed by,
or providing service to, the Company, on or after January 1, 2015, the Option
will be fully and immediately exercisable and may be exercised at any time prior
to the earlier of the expiration date of the Option or the expiration of the
12-month period following the Participant’s death. Death of the Participant
after the Participant has ceased to be employed by, or provide service to, the
Company will not affect the otherwise applicable period for exercise of the
Option determined pursuant to subsections (i), (ii), (iii) or (v). After the
Participant’s death, the Participant’s Option may be exercised by the
Participant’s estate.
(v)    Termination Without Cause or Good Reason Termination upon or within two
years after a Change of Control. Notwithstanding the foregoing, if the
Participant’s employment or service terminates on account of a Termination
Without Cause or a Good Reason Termination upon or within two years after a
Change of Control, the Option will be fully and immediately exercisable. The
Option will terminate upon the earlier of the expiration date of the Option or
the expiration of the 13-month period commencing on the date the Participant
ceases to be employed by, or provide service to, the Company; provided that if
the Participant is eligible for Retirement at the date of such termination of
employment, the Option will terminate on the expiration date of the Option.
4.    Exercise Procedures.
(a)    Subject to the provisions of Paragraphs 2 and 3 above, the Participant
may exercise part or all of the exercisable Option by giving UGI irrevocable
written notice of intent to exercise on a form provided by UGI and delivered in
the manner provided in Section 13 below. Payment of the exercise price and any
applicable withholding taxes must be made prior to issuance of the Shares. The
Participant shall pay the exercise price (i) in cash, (ii) by “net exercise,”
which is the surrender of shares for which the Option is exercisable to the
Company in exchange for a distribution of Shares equal to the amount by which
the then fair market value of the Shares subject to the exercised Option exceeds
the applicable Option Price, (iii) by payment through a broker in accordance
with procedures acceptable to the Committee and permitted by Regulation T of the
Federal Reserve Board or (iv) by such other method as the Committee may approve.
The Committee may impose such limitations as it deems appropriate on the use of
Shares to exercise the Option.
(b)    The obligation of UGI to deliver Shares upon exercise of the Option shall
be subject to all applicable laws, rules, and regulations and such approvals by
governmental agencies as may be deemed appropriate by the Committee, including
such actions as UGI’s counsel shall deem necessary or appropriate to comply with
relevant securities laws and regulations. UGI may require that the Participant
(or other person exercising the Option after the Participant’s death) represent
that the Participant is purchasing Shares for the Participant’s own account and
not with a view to or for sale in connection with any distribution of the
Shares, or such other representation as UGI deems appropriate.
(c)    All obligations of UGI under this Grant Letter shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable.
5.    Definitions. Whenever used in this Grant Letter, the following terms shall
have the meanings set forth below:
(a)    “Change of Control” shall (i) have the meaning given that term in the
Plan, or (ii) mean one of the events set forth in Exhibit A with respect to
AmeriGas Propane, Inc.
(b)    “Company” means UGI and its Subsidiaries (as defined in the Plan).
(c)    “Disability” means a long-term disability as defined in the Company’s
long-term disability plan applicable to the Participant.
(d)    “Employed by, or provide service to, the Company” shall mean employment
or service as an employee or director of the Company.
(e)    “Good Reason Termination” shall mean a termination of employment or
service initiated by the Participant upon or within two years after a Change of
Control upon one or more of the following occurences:
(i)    a material diminution in the authority, duties or responsibilities held
by the Participant immediately prior to the Change of Control;
(ii)    a material diminution in the Participant’s base salary as in effect
immediately prior to the Change of Control; or
(iii)    a material change in the geographic location at which the Participant
must perform services (which, for purposes of this Agreement, means the
Participant is required to report, other than on a temporary basis (less than 12
months), to a location which is more than 50 miles from the Participant’s
principal place of business immediately preceding the Change of Control, without
the Participant’s express written consent).
Notwithstanding the foregoing, the Participant shall be considered to have a
Good Reason Termination only if the Participant provides written notice to the
Company, pursuant to Section 13, specifying in reasonable detail the events or
conditions upon which the Participant is basing such Good Reason Termination and
the Participant provides such notice within 90 days after the event that gives
rise to the Good Reason Termination. Within 30 days after notice has been
provided, the Company shall have the opportunity, but shall have no obligation,
to cure such events or conditions that give rise to the Good Reason Termination.
If the Company does not cure such events or conditions within the 30-day period,
the Participant may terminate employment or service with the Company based on
Good Reason Termination within 30 days after the expiration of the cure period.
Notwithstanding the foregoing, if the Participant has in effect a Change in
Control Agreement with the Company or an Affiliate, the term “Good Reason
Termination” shall have the meaning given that term in the Change in Control
Agreement.
(f)    “Retirement” means the Participant’s retirement under the Retirement
Income Plan for Employees of UGI Utilities, Inc., if the Participant is covered
by that Retirement Income Plan. “Retirement” for other Company employees means
termination of employment or service after attaining (i) age 55 with ten or more
years of service with the Company or (ii) age 65 with five or more years of
service with the Company.
(g)    “Termination without Cause” means termination of employment or service by
the Company for the convenience of the Company for any reason other than (i)
misappropriation of funds, (ii) habitual insobriety or substance abuse adversely
affecting the performance of duties, (iii) conviction of a crime involving moral
turpitude, or (iv) gross negligence in the performance of duties, which gross
negligence has had a material adverse effect on the business, operations,
assets, properties or financial condition of the Company.
6.    Change of Control. If a Change of Control occurs, the Committee may take
such actions with respect to the Option as it deems appropriate pursuant to the
Plan. The Option shall not automatically become exercisable upon a Change of
Control but, instead, shall become exercisable as described in Sections 2 and 3
above.
7.    Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only the Participant may exercise the Option during the
Participant’s lifetime and, after the Participant’s death, the Option shall be
exercisable by the Participant’s estate, to the extent that the Option is
exercisable pursuant to this Grant Letter.
8.    Grant Subject to Plan Provisions and Company Policies.
(a)    This grant is made pursuant to the Plan, which is incorporated herein by
reference, and in all respects shall be interpreted in accordance with the Plan.
The grant and exercise of the Option are subject to interpretations, regulations
and determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) the registration, qualification or
listing of the Shares, (ii) changes in capitalization of the Company and (iii)
other requirements of applicable law. The Committee shall have the authority to
interpret and construe the Option pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder.
(b)    All Shares issued pursuant to this Option grant shall be subject to the
UGI Corporation Stock Ownership Policy. This Option grant and all Shares issued
pursuant to this Option grant shall be subject to any applicable clawback and
other policies implemented by the Board of Directors of UGI, as in effect from
time to time.
9.    No Employment or Other Rights. The grant of the Option shall not confer
upon the Participant any right to be retained by or in the employ or service of
the Company and shall not interfere in any way with the right of the Company to
terminate the Participant’s employment or service at any time. The right of the
Company to terminate at will the Participant’s employment or service at any time
for any reason is specifically reserved.
10.    No Shareholder Rights. Neither the Participant, nor any person entitled
to exercise the Participant’s rights in the event of the Participant’s death,
shall have any of the rights and privileges of a shareholder with respect to the
Shares subject to the Option, until certificates for Shares have been issued
upon the exercise of the Option.
11.    Assignment and Transfers. The rights and interests of the Participant
under this Grant Letter may not be sold, assigned, encumbered or otherwise
transferred except, in the event of the death of the Participant, by will or by
the laws of descent and distribution. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parents, subsidiaries, and affiliates.
12.    Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.
13.    Notice. Any notice to UGI provided for in this instrument shall be
addressed to UGI in care of the Corporate Secretary at UGI’s headquarters, and
any notice to the Participant shall be addressed to such Participant at the
current address shown on the payroll of the Company, or to such other address as
the Participant may designate to the Company in writing. Any notice shall be
delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.
IN WITNESS WHEREOF, UGI has caused its duly authorized officers to execute and
attest this Grant Letter, and the Participant has executed this Grant Letter,
effective as of the Effective Date.
UGI Corporation
Attest
By:                        



I hereby acknowledge receipt of the Plan. I agree to be bound by the terms of
the Plan and this Grant Letter. I agree that this Grant Letter amends and
restates the Prior Grant Letter. I hereby further agree that all the decisions
and determinations of the Committee shall be final and binding on me and any
other person having or claiming a right under this grant.


                    
Participant


EXHIBIT A


Change of Control with Respect to AmeriGas


For Participants who are employees of AmeriGas, or a subsidiary of AmeriGas, the
term “Change of Control” shall include the events set forth in this Exhibit A
with respect to AmeriGas, and the defined terms used in this Exhibit A shall
have the following meanings:


1.    “Change of Control” shall include any of the following events:


(A)    Completion by AmeriGas, the Public Partnership or the Operating
Partnership of a reorganization, merger or consolidation (a “Propane Business
Combination”), in each case, with respect to which all or substantially all of
the individuals and entities who were the respective Beneficial Owners of the
AmeriGas voting securities or of the outstanding units of AmeriGas Partners,
L.P. (“Outstanding Units”) immediately prior to such Propane Business
Combination do not, following such Propane Business Combination, Beneficially
Own, directly or indirectly, (a) if the entity resulting from such Propane
Business Combination is a corporation, more than fifty percent (50%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of such corporation
in substantially the same proportion as their ownership immediately prior to
such Combination of the AmeriGas’ voting securities or the Outstanding Units, as
the case may be, or, (b) if the entity resulting from such Propane Business
Combination is a partnership, more than fifty percent (50%) of the then
outstanding common units of such partnership in substantially the same
proportion as their ownership immediately prior to such Propane Business
Combination of AmeriGas’ voting securities or the Outstanding Units, as the case
may be; or


(B)    (a) Completion of a complete liquidation or dissolution of AmeriGas, the
Public Partnership or the Operating Partnership or (b) sale or other disposition
of all or substantially all of the assets of AmeriGas, the Public Partnership or
the Operating Partnership other than to an entity with respect to which,
following such sale or disposition, (I) if such entity is a corporation, more
than fifty percent (50%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the Beneficial Owners, respectively, of
AmeriGas’ voting securities or of the Outstanding Units, as the case may be,
immediately prior to such sale or disposition in substantially the same
proportion as their ownership of AmeriGas’ voting securities or of the
Outstanding Units, as the case may be, immediately prior to such sale or
disposition, or, (II) if such entity is a partnership, more than fifty percent
(50%) of the then outstanding common units is then owned beneficially, directly
or indirectly, by all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of AmeriGas’ voting securities or of
the Outstanding Units, as the case may be, immediately prior to such sale or
disposition in substantially the same proportion as their ownership of AmeriGas’
voting securities or of the Outstanding Units immediately prior to such sale or
disposition; or


(C)    UGI and the UGI Subsidiaries fail to own more than fifty percent (50%) of
the then outstanding general partnership interests of the Public Partnership or
the Operating Partnership; or


(D)    UGI and the UGI Subsidiaries fail to own more than fifty percent (50%) of
the then outstanding shares of common stock of AmeriGas or more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of AmeriGas entitled to vote generally in the election of directors;
or
    
(E)    AmeriGas is removed as the general partner of the Public Partnership by
vote of the limited partners of the Public Partnership, or is removed as the
general partner of the Public Partnership or the Operating Partnership as a
result of judicial or administrative proceedings involving AmeriGas, the Public
Partnership or the Operating Partnership.


2.    “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act.
3.    A Person shall be deemed the “Beneficial Owner” of any securities: (i)
that such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants or options, or otherwise;
provided, however, that a person shall not be deemed the “Beneficial Owner” of
securities tendered pursuant to a tender or exchange offer made by such Person
or any of such person’s Affiliates or Associates until such tendered securities
are accepted for payment, purchase or exchange; (ii) that such Person or any of
such Person’s Affiliates or Associates, directly or indirectly, has the right to
vote or dispose of or has “beneficial ownership” of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act),
including without limitation pursuant to any agreement, arrangement or
understanding, whether or not in writing; provided, however, that a Person shall
not be deemed the “Beneficial Owner” of any security under this clause (ii) as a
result of an oral or written agreement, arrangement or understanding to vote
such security if such agreement, arrangement or understanding (A) arises solely
from a revocable proxy given in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable provisions
of the General Rules and Regulations under the Exchange Act, and (B) is not then
reportable by such Person on Schedule 13D under the Exchange Act (or any
comparable or successor report); or (iii) that are beneficially owned, directly
or indirectly, by any other Person (or any Affiliate or Associate thereof) with
which such Person (or any of such Person’s Affiliates or Associates) has any
agreement, arrangement or understanding (whether or not in writing) for the
purpose of acquiring, holding, voting (except pursuant to a revocable proxy as
described in the proviso to clause (ii) above) or disposing of any securities;
provided, however, that nothing in this Section 1(c) shall cause a Person
engaged in business as an underwriter of securities to be the “Beneficial Owner”
of any securities acquired through such Person’s participation in good faith in
a firm commitment underwriting until the expiration of forty (40) days after the
date of such acquisition.


4.    “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


5.    “Operating Partnership” shall mean AmeriGas Propane, L.P.


6.    “Public Partnership” shall mean AmeriGas Partners, L.P.


7.    “Person” shall mean an individual or a corporation, partnership, trust,
unincorporated organization, association, or other entity.


8.    “UGI Subsidiary” shall mean any corporation in which UGI directly or
indirectly, owns at least a fifty percent (50%) interest or an unincorporated
entity of which UGI, as applicable, directly or indirectly, owns at least fifty
percent (50%) of the profits or capital interests.



-1-

